      Case 1:18-cv-06165-ALC-RWL Document 73-1 Filed 12/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARXLENIN GALINDO GARCIA,
                                                    Index No. 18-cv-06165-ALC
                               Plaintiff,
                 -against-

 GILO’S CORP (D/B/A ITALIAN PIZZA
 GREAT BURRITO), MAXIMO GARCIA, and
 FRANCISCO GARCIA,

                               Defendants.


        IT IS HEREBY STIPULATED and agreed, by and between the undersigned attorneys for

the parties, pursuant to Paragraph 7 of the agreed-upon Settlement and Release (“Agreement”) in

this matter, that the Agreement is modified as follows:

            •   Paragraph 10 of the agreement shall be amended to read as follows:

                Cooperation. Claimants warrant that they and their attorneys do not know of any
                other individuals with similar claims against Company as of the date of execution
                by the Parties.

Date: New York, New York
      December ____, 2020




Anthony Portesy, Esq.                                Clela A. Errington, Esq.
Hamra Law Group                                      Michael Faillace & Associates P.C.
1 Linden Place, Suite 207                            60 E 42nd St., Suite 4510
Great Neck, NY 11021                                 New York, New York 10165




1231196.1
